11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Allied North America Insurance               * From the 70th District
Brokerage of Texas, L.L.C.,                    Court of Ector County,
                                               Trial Court No. A-126,966-A.

Vs. No. 11-13-00249-CV                       * August 31, 2015

Diamond Pump & Transport, LLC                * Memorandum Opinion by Wright, C.J.
and The Insurance Company of the              (Panel consists of: Wright, C.J.,
State of Pennsylvania                          Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Allied North America Insurance
Brokerage of Texas, L.L.C.